Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive. The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed. The following is an examiner’s statement of reasons for allowance: Muller (US 20190061704) teaches a charging control circuit (col. 5 lines 60-65) configured for operative coupling to a source of electrical power (from engine or tractor battery) which is external to the trailer, however does not teach the charging control circuit configured for operative coupling to a source of electrical power which is external to the trailer, the source of electrical power powering an antilock braking system, the charging control circuit configured to: monitor a current drawn from the source of electrical power to power at least the antilock braking system, the antilock braking system being constantly electrically connected to the source of electrical power; inhibit charging of the supercapacitor using the source of electrical power when the monitored current is above a predetermined threshold; and cause charging of the supercapacitor using the source of electrical power when the monitored current is below the predetermined threshold. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836